DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,3,11,12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gustafsson et al (USPN 6303066).  Gustafsson et al teach the claimed apparatus as evidenced at col 10:10-col 11:27; and figs 5 and 6A-6B.
 	Regarding claim 1: (Original) A molding apparatus
 	a first molding unit
 	said first molding unit
 		- a closed position, in which said first molding elementwith each other); and 
 		- an open position, in which said first molding element
 	said mold cavity
 	
 	said third molding unitdirectly faces the first and second surfaces); and 
 	said third surface

  	Regarding claim 2: (Currently Amended) The molding apparatus as claimed in claim 1, wherein said third molding unit

Attorney   	- a second position, in which said third molding unit
 	Regarding claim 3: (Currently Amended) The molding apparatus as claimed in claim 2, wherein said third molding unit

Regarding claim 11:  (Currently Amended) The molding apparatus as claimed in claim1,wherein said third surface

 	Regarding claim 12:  (Currently Amended) The molding apparatus as claimed in claim1,wherein said mold cavity

claim1,wherein said first molding unit
 	- a closed configuration, in which said first molding unit
Attorney  	- an open configuration, in which said first molding unit.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4,5,6,7,8,9,10,13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson et al (USPN 6303066).  The above teachings of Gustafsson et al are incorporated hereinafter.  Regarding claims 4-9, the specific incline of a mold surface is a mere obvious matter of choice dependent on desired final product.  Since injection molded lids with inclined surfaces having the claimed inclines are well-known in the lid and packaging arts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to design the .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The following USPNs teach injection molds for molding lids on packaging material: 6835342,3437227, and 3499572.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744